

116 S4494 IS: State and Local Coronavirus Relief Fund Extension Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4494IN THE SENATE OF THE UNITED STATESAugust 6, 2020Ms. Hassan (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title VI of the Social Security Act to extend the period with respect to which amounts under the Coronavirus Relief Fund may be expended.1.Short titleThis Act may be cited as the State and Local Coronavirus Relief Fund Extension Act.2.ExtensionSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by striking December 30, 2020 and inserting December 31, 2021.